Citation Nr: 1031904	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  08-06 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

1.  Entitlement to an effective date earlier than April 21, 1994 
for the award of service connection for mycosis fungoides.

2.  Entitlement to a clothing allowance for 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1950 to August 
1952.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Appeals Management Center 
Resource Unit in Bay Pines, Florida, which granted entitlement to 
service connection for mycosis fungoides with an initial 30 
percent evaluation assigned, effective April 21, 1994.  The VA 
Regional Office (RO) in Philadelphia, Pennsylvania has 
jurisdiction over the claim.

In June 2010, the Veteran testified at a videoconference hearing 
before the undersigned Acting Veterans Law Judge.  A transcript 
of this hearing is of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a clothing allowance for 2007 is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  Service connection for a skin condition was initially denied 
in an unappealed September 1988 rating decision; that decision is 
final.

2.  A claim for service connection for mycosis fungoides was 
received on April 21, 1994.

3.  Service connection for mycosis fungoides was granted in a 
December 2004 rating decision; the evidence warranting reopening 
of the claim did not include service department records.

4.  Since the September 1988 rating decision, the Veteran did not 
raise a claim or establish entitlement to service connection for 
a skin condition, to include mycosis fungoides, prior to April 
21, 1994.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 21, 1994 
for the award of service connection and compensation for mycosis 
fungoides have not been met.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.156(c)(3), 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009) defined VA's duty to assist a veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) and that the claimant is 
expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

This appeal arises from disagreement with the effective date 
following the grant of service connection for mycosis fungoides.  
The Court has held that filing a notice of disagreement begins 
the appellate process, and any remaining concerns regarding 
evidence necessary to establish a more favorable decision with 
respect to downstream elements (such as an effective date) are 
appropriately addressed under the notice provisions of 38 
U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  The question of whether further notice for such 
"downstream" issues as an effective date claim is required was 
also addressed by the VA Office of General Counsel in VAOPGCPREC 
8-2003 (Dec. 22, 2003).  In this precedent opinion, the General 
Counsel held that, in such circumstances, a SOC was required in 
cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) 
did not require separate notice of the information and evidence 
necessary to substantiate the newly raised issue.  Id.  In this 
case, the required SOC was issued in November 2005 and no 
additional notice is required.

VA is also required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" 
contemplates that VA will help a claimant obtain records relevant 
to her claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  VA has obtained records of treatment 
reported by the Veteran, including service treatment records, 
records of VA treatment, and private medical records.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  

Analysis

The Veteran contends that an effective date earlier than April 
21, 1994 is warranted for the grant of service connection for 
mycosis fungoides.   He specifically argued in his June 2010 
hearing testimony that an effective date from December 1952 was 
appropriate as he initially filed a claim for entitlement to 
service connection at that time.  
Review of the claims folder indicates that the Veteran's initial 
claim of entitlement to service connection for a skin condition 
was received in August 1988.  The claim was denied in a September 
1988 rating decision.  The Veteran did not appeal the denial of 
his claim, and the September 1988 rating decision became final.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by the 
claimant's filing of a substantive appeal after a statement of 
the case is issued by VA).

On April 21, 1994, the Veteran filed a claim for service 
connection for a skin rash diagnosed as mycosis fungoides, which 
was denied in an August 1994 rating decision.  The Veteran 
appealed the denial of his claim, and in September 2003 the Board 
remanded the case to allow for the scheduling of a hearing before 
a decision review officer (DRO) at the RO.  The hearing was held 
in January 2004, and the claim returned to the Board.  In a July 
2004 decision, the Board reopened the claim based on the 
submission of new and material evidence since the September 1988 
rating decision; the reopened claim was remanded for additional 
evidentiary development.  While the claim was in remand status, 
service connection for mycosis fungoides was granted in the 
December 2004 rating decision on appeal, effective April 21, 
1994, the date the Veteran's claim to reopen was received by VA. 

The effective date of an award of service connection based on new 
and material evidence received after a final adjudication will be 
the later of the date entitlement arose or the date of receipt of 
the reopened claim unless the new and material evidence consists 
of service department records, in which case the effective date 
will be the later of the date entitlement arose or the date of 
receipt of the earlier claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.

In this case, the new and material evidence used to reopen the 
Veteran's claim did not consist of service department records.  
The Board's July 2004 decision reopened the claim for entitlement 
to service connection for mycosis fungoides based on the receipt 
of evidence that established a diagnosis of the condition and 
indicated a nexus between the disability and service.  While the 
Board noted that an April 1952 command report was new evidence as 
it had not been of record at the time of the September 1988 
rating decision, this service record did not serve as a basis for 
reopening the claim.  Accordingly, the new and material evidence 
used to reopen the claim was not comprised of records from the 
service department. 

The Veteran alleges that an earlier effective date is warranted 
as he has experienced symptoms of mycosis fungoides since his 
period of active duty service.  38 C.F.R. § 3.400(q)(2) is clear 
that the effective date for an award of service connection based 
on new and material evidence received after a final denial is the 
later of the date entitlement arose or the date the claim was 
received unless the new and material evidence consists of service 
department records.  Nelson v. Principi, 18 Vet. App. 407 (2004).  
Even if the Board concluded that entitlement to service 
connection for mycosis fungoides arose at the time the Veteran 
was discharged from active duty, the Veteran's claim to reopen 
was not received until April 21, 1994, and this constitutes the 
later of the two possible dates.  

The Board has also considered whether an earlier effective date 
is warranted if the award of service connection for mycosis 
fungoides is considered to have stemmed from an original claim of 
service connection rather than a claim to reopen.  As noted 
above, the Board's July 2004 decision characterized the issue on 
appeal as a claim to reopen and found that new and material 
evidence had been submitted to reopen the previously denied 
claim.  The September 1988 rating decision identified by the 
Board as a prior denial of the claim for service connection for 
mycosis fungoides denied entitlement to service connection for a 
general skin condition.  At that time, the record contained no 
evidence showing a diagnosis of mycosis fungoides, therefore, 
this specific diagnosis was not considered by the RO at the time 
of the September 1988 rating decision.  The Veteran's mycosis 
fungoides could be viewed as a new claim based on a new 
diagnosis.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (a 
claim for one diagnosed disease or injury cannot be prejudiced by 
a prior claim for a different diagnosed disease or injury; 
rather, the two claims must be considered independently); see 
also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

The Veteran contends that an earlier effective date is warranted 
for the grant of service connection for mycosis fungoides as his 
claim was initially filed in December 1952.  On December 4, 1952, 
the Veteran filed a claim for service connection for a nervous 
condition, stomach condition, and chronic headaches.  No evidence 
was received in support of these claims, and they were denied in 
a December 1952 rating decision.  As the December 4, 1952 claim 
did not indicate an intent to apply for benefits with respect to 
mycosis fungoides, it is not considered a claim for service 
connection for mycosis fungoides.  See 38 C.F.R. §§ 3.151, 3.155.

Furthermore, while the record contains VA and private medical 
evidence dated prior to April 21, 1994, establishing a diagnosis 
and treatment for mycosis fungoides, these medical records do not 
constitute earlier claims for service connection for mycosis 
fungoides.  In some circumstances, a report of medical 
examination can be construed as an informal claim for benefits.  
See 38 C.F.R. § 3.157.   However, the mere presence of medical 
evidence does not establish intent on the part of the Veteran to 
seek service connection for a disability.  Brannon v. West, 12 
Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 
(1999).  Similarly, the mere presence of a disability does not 
establish intent on the part of the Veteran to seek service 
connection for that condition.  See Dunson v. Brown, 4 Vet. App. 
327, 330 (1993) (an informal claim must identify "the benefit 
sought" as required by section 3.155(a)); see also Ellington v. 
Nicholson, 22 Vet. App. 141 (2007) (in the absence of a 
sufficient manifestation of an intent to apply for benefits for a 
particular disease or injury, a document providing medical 
information in and of itself is not an informal claim for VA 
benefits).  Therefore, VA and private medical evidence dated 
prior to receipt of the Veteran's claim in 1994 does not 
constitute an informal claim for service connection for mycosis 
fungoides based solely on the findings of the condition or the 
recording of the Veteran's complaints.    

Therefore, even if the Board considers the Veteran's claim for 
service connection for mycosis fungoides as an original claim and 
not a claim to reopen, the earliest date a claim for service 
connection for this disability was received was April 21, 1994.  

Hence, an effective date earlier than April 21, 1994 is not 
possible for the award of service connection and compensation for 
mycosis fungoides and the claim must be denied.  38 C.F.R. § 
3.400(b)(2)(i).  

Finally, the Board notes that in the April 2005 notice of 
disagreement, the Veteran argued that the December 2004 rating 
decision on appeal contained "clear and unmistakable error" 
(CUE).  However, only final decisions may be subject to revision 
on the basis of CUE, as provided in 38 C.F.R. § 3.105.  See 38 
C.F.R. § 3.104(a) (2009).  In this case, CUE cannot be alleged 
with regard to the December 2004 rating decision, as this 
decision is subsumed by the instant decision.  See 38 C.F.R. 
§ 20.1104 (2009); see also Olson v. Brown, 5 Vet. App. 430, 432-
33 (1993); Talbert v. Brown, 7 Vet. App. 352, 355 (1995) (prior 
RO decisions which are affirmed by the Board are subsumed by the 
final appellate decision).  Therefore, the Veteran's assertions 
of CUE with regard to the December 2004 rating decision are moot.


ORDER

Entitlement to an effective date earlier than April 21, 1994 for 
the award of service connection for mycosis fungoides is denied.


REMAND

In February 2008, the Veteran filed a notice of disagreement with 
an August 2007 administrative decision denying entitlement to a 
clothing allowance for 2007.  As the Veteran has not been 
provided a statement of the case in response to the notice of 
disagreement, a remand is required for the issuance of a 
statement of the case on this issue.  See Manlicon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Wilkes-Barre VA Medical Center 
(VAMC) should issue a statement of the case 
to the Veteran and his representative on the 
issue of entitlement to a clothing allowance 
for 2007.  The Veteran should also be 
informed of the requirements to perfect an 
appeal with respect to this issue.  

2.  If the Veteran perfects an appeal with 
respect to this matter, any indicated 
development should be completed before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


